Name: Commission Regulation (EEC) No 979/81 of 8 April 1981 amending Regulation (EEC) No 2226/78 laying down detailed rules for the application of intervention measures in the beef and veal sector
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 No L 99/22 Official Journal of the European Communities 10 . 4 . 81 COMMISSION REGULATION (EEC) No 979/81 of 8 April 1981 amending Regulation (EEC) No 2226/78 laying down detailed rules for the appli ­ cation of intervention measures in the beef and veal sector THE COMMISSION OF THE EUROPEAN HAS ADOPTED THIS REGULATION : COMMUNITIES, Article 1 Article 3 (4) of Regulation (EEC) No 2226/78 is hereby replaced by the following text : '4. For the 1981 /82 marketing year, the market prices referred to in Article 3 of Regulation (EEC) No 898/81 shall be recorded each week in accor ­ dance with Article 8 of Regulation (EEC) No 610/77 . Suspension of buying-in, pursuant to Article 3 ( 1 ) (a) and (b) of Regulation (EEC) No 898/81 , shall take place on the second Monday following the price recording referred to in the previous subpara ­ graph . In this case, meat bought in shall be taken over by the intervention agencies not later than the end of the week following such recording. Resumption of buying-in, as provided for in Article 3 (2) of Regulation (EEC) No 898/81 , shall take place on the second Monday following the price recording referred to in the first subpara ­ graph . However, if the market situation in a region makes it necessary, the date of resumption shall be brought forward but in no case may buying be resumed before the Monday following the said recording.' Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 805/68 of 27 June 1968 on the common organization of the market in beef and veal ( J ), as last amended by the Act of Accession of Greece, and in particular Article 6 (5) thereof, Having regard to Council Regulation (EEC) No 898/81 of 1 April 1981 fixing the guide price and the intervention price for adult bovine animals for the 1981 /82 marketing year (2), and in particular Article 3 (4) thereof, Whereas Regulation (EEC) No 898/81 laid down that a decision may be taken to suspend intervention purchases when the market price of one or more quali ­ ties of meat exceeds a stated level ; whereas the market prices may be recorded under the conditions laid down in Commission Regulation (EEC) No 610/77 (3), as last amended by Regulation (EEC) No 3470/80 (4) ; whereas Commission Regulation (EEC) No 2226/78 (5), as amended by Regulation (EEC) No 557/81 (6), should accordingly be amended ; Whereas Article 1 of Council Regulation (EEC) No 1302/73 (7), as last amended by Council Regulation (EEC) No 427/77 (8), provides that the qualities and cuts of products to be bought in by intervention agen ­ cies shall be determined, taking into account, on the one hand, the need to give effective support to the market and to maintain the balance between the market concerned and that in competing animal products, and on the other hand, the financial burden on the Community ; whereas Annex I to Regulation (EEC) No 2226/78 should therefore be amended ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Manage ­ ment Committee for Beef and Veal , Article 2 Annex I to Regulation (EEC) No 2226/78 is hereby replaced by the Annex to this Regulation . Article 3 (') OJ No L 148, 28 . 6 . 1968, p. 24 . (2) OJ No L 90, 4. 4. 1981 , p. 24. (&gt;) OJ No L 77, 25 . 3 . 1977, p. 1 . (4) OJ No L 363, 31 . 12 . 1980, p . 36. (s ) OJ No L 261 , 26 . 9 . 1978 , p. 5 . This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities. (6) OJ No L 57, 4. 3 . 1981 , p. 13 . (7) OJ No L 132, 19 . 5 . 1973, p. 3 . (8 OJ No L 61 , 5. 3 . 1977, p. 16 . It shall apply as from 6 April 1981 . 10. 4. 81 Official Journal of the European Communities No L 99/23 This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 8 April 1981 . For the Commission Poul DALSAGER Member of the Commission No L 99/24 Official Journal of the European Communities 10 . 4. 81 BILAG  ANHANG  flAPAPTHMA  ANNEX  ANNEXE  ALLEGATO  BIJLAGE Bullen A BÃ ufs 55 % / Ossen 55 % Taureaux 55 % / Stieren 55 % DEUTSCHLAND BELGIQUE/BELGIÃ  DANMARK FRANCE Stude I Tyre P Ungtyre I Boeufs U BÃ ufs R BÃ ufs O Jeunes bovins U Jeunes bovins R Jeunes bovins O 1,08 1.03 1,02 0,92 0,94 0,98 1,23 1,11 0,99 1,19 1,10 0,99 0,92 0,90 1,25 1,10 1.04 1,09 Steers 1 Steers 2 Vitelloni 1 Vitelloni 2 BÃ ufs, taureaux extra IRELAND ITALIA LUXEMBOURG NEDERLAND UNITED KINGDOM A. Great Britain B. Northern Ireland Stierer., le kwaliteit Steers M Steers H Steers L/M Steers L/H Steers T 0,95 0,94 0,93 0,93 0,91